IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DAVID PLANAMENTO                          :   No. 362 EAL 2016
                                          :
                                          :
            v.                            :   Cross Petition for Allowance of Appeal
                                          :   from the Order of the Commonwealth
                                          :   Court
WORKERS' COMPENSATION APPEAL              :
BOARD (U.S. AIRWAYS)                      :
                                          :
                                          :
PETITION OF: U.S. AIRWAYS                 :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2016, the Cross Petition for Allowance of

Appeal and the Application for Supersedeas are DENIED.